Title: To George Washington from Colonel George Baylor, 27 May 1778
From: Baylor, George
To: Washington, George


                    
                        Dear Sir
                        Fredericksburg [Va.] May 27th 1778
                    
                    I receivd your favor of the 15th instant by this weeks post and am happy to inform you, that we continue to be tolerably sucksesful in purchasing of Horses. I am apprehensive from a late act of our Assembly; voting General Nelson three hundred and fifty Horse, to be immedeately purchased, that they will continue to raise in their price and that the agreeable news from Europe will not have the wished for effect, in that article.
                    I have got a supply of money from the Treasury, by adopting the meathod which you are pleasd to recommend, which was by sending an Officer for it.
                    I shall in a few days send another squad, of about thirty Horses and the remainder of Colo. Moylans men to Camp, stil retaining a few (Horses) for the purpose of exercising and training our Recruits. I am Dr Sir with the greatest respect your most obet huml. Servant
                    
                        George Baylor
                    
                